Citation Nr: 0926002	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  06-38 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD) currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick Alberts, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1953 to May 
1973 as a Marine infantryman.  He received the Combat Action 
Ribbon and the Presidential Unit Citation.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In that rating decision, the RO continued a 30 percent 
rating for the Veteran's service-connected PTSD.  
Subsequently, the Veteran was granted a 50 percent evaluation 
for his PTSD in an August 2007 supplemental statement of the 
case (SSOC).  As that grant does not represent a total grant 
of benefits sought on appeal, the Veteran's claim remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).


FINDING OF FACT

The Veteran's PTSD is productive of occupational and social 
impairment that most nearly approximates deficiencies in most 
areas but is not productive of total occupational and social 
impairment.


CONCLUSION OF LAW

The schedular criteria for a disability rating of 70 percent, 
but not higher, for PTSD are met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

VA provided the Veteran with the notice contemplated by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in November 2005, 
March 2006 and August 2007 correspondences; the letters 
included notice of the information and evidence necessary to 
substantiate a disability rating and the latter addressed 
effective date to be assigned in the event his claim was 
successful.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Veteran's claim was last readjudicated in an 
August 2007 supplemental statement of the case, thereby 
curing any deficiency in the timing of the notice.  See 
Mayfield v. Nicholson, 499 F.3d 1317, 1323- 24 (Fed. Cir. 
2007); Prickett v. Nicholson, 20 Vet. App. 370, 376-77 
(2006). 

Regarding the increased rating claim, the Board notes that 
the United States Court of Appeals for Veterans Claims 
(Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
clarified VA's notice obligations in increased rating claims.  
The Court held that a notice letter must inform the veteran 
that, to substantiate a claim, he or she must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  The Court also held that where the claimant is 
rated under a diagnostic code that contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

The Board finds that the November 2005, March 2006 and August 
2007 correspondences essentially provided the type of notice 
required by Vasquez-Flores.  The letters informed him that in 
assigning a disability rating, evidence of the impact of the 
condition and symptoms on daily life and employment is 
important.  He was provided with examples of evidence that 
would assist in determining the proper disability rating to 
assign, including information regarding how his condition 
affected his ability to work, and severity and duration of 
the symptoms.  In effect, the correspondence advised the 
Veteran to include relevant evidence which tended to show all 
aspects of disablement.

Even assuming, however, that the November 2005, March 2006 
and August 2007 notice letters did not completely advise the 
Veteran as to the probative evidence regarding an increased 
rating claim, the Board finds that he has demonstrated actual 
notice of the need for evidence showing such an effect.  In 
this regard, the record shows that in a June 2006 
correspondence, the Veteran provided specific examples of how 
his PTSD had increased in severity.  He included additional 
psychological evaluations, notated by him, in furtherance of 
his claim.  The Board finds that the Veteran's June 2006 
correspondence to VA demonstrates that he has actual 
knowledge of the need for medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on his daily 
life.  The record shows that he has been provided with the 
specific criteria for evaluating PTSD.  Consequently, the 
Board finds that any prejudice flowing from the failure to 
provide such notice has been rebutted.  See Sanders v. 
Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007).

With respect to VA's duty to assist the Veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the Veteran himself.  
38 U.S.C.A. § 5103A.  The Veteran was afforded VA 
examinations in December 2005 and May 2007.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports 
contain sufficient information to decide the issues on appeal 
for schedular rating purposes.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 


Factual Background

Service connection for PTSD was granted in a September 1998 
rating decision.  The RO assigned a 30 percent evaluation 
effective October 29, 1997.  This evaluation was increased to 
50 percent in an August 2007 SSOC effective August 31, 2005.

Records from the Fresno Vet Center dated from October 2005 to 
November 2005 were submitted for review.  During an interview 
regarding the Veteran's combat experience, he reported 
experiencing multiple combat events as well as witnessing the 
death of comrades and women and children.  The clinician 
noted that the Veteran was oriented at the examination and 
displayed a depressed mood and blunted affect.  The Veteran 
complained of experiencing intense rage, flashbacks, 
recurring dreams and nightmares, poor memory, hypervigilance, 
exaggerated startle response, sleep disturbance, intrusive 
thoughts, and difficulty concentrating.  A mental status 
examination was administered and the Veteran denied 
delusions, disorganized thinking, or hallucinations.  He 
noted that he had daily sleep disturbance, waking every hour.  
The Veteran stated that he had suicidal thought 20 years 
prior in reaction to his divorce, but denied homicidal 
thought.  The Veteran reported that he had been unemployed 
since 1973, leaving that job as a result of perceived abuse 
from coworkers.  In response to the clinician's questioning 
regarding the subsequent 30 years of unemployment, the 
Veteran responded that he "fell apart."  He indicated that 
he had been divorced since 1980 and has since lived alone.  
In November 2005, the Veteran was assigned a Global 
Assessment of Functioning (GAF) score of 48 due to his severe 
symptoms.

The Veteran was afforded a VA examination in December 2005.  
The Veteran's claim file was not available for review.  He 
reported extremely vivid and daily flashbacks, but denied 
alcohol abuse, suicidal ideation, or hallucination.  The 
Veteran indicated that he had been experiencing angry 
outbursts.  The Veteran indicated that he avoided stimuli he 
associated with the war.  The Veteran noted that he 
associated funerals with his war experience, and as a result, 
he did not attend his brother's funeral.  He stated that he 
had a good relationship with his children, but did not have 
any close friends and avoided socializing.  The Veteran 
reported that he had not been employed for over 30 years due 
to his inability to get along with his coworkers.  The 
examiner noted that the Veteran exhibited hypervigilance; the 
Veteran reported that he performed perimeter sweeps of his 
apartment.  The Veteran displayed decreased concentration 
with fair insight and judgment.  The examiner noted that the 
Veteran was passive and non-confrontational when questioned 
about his current medical condition as well as his past 
military experience.  As a result, the examiner opined that 
it was likely that the Veteran was underreporting his 
symptoms.  The Veteran had visited the VFW post regularly, 
socializing with fellow veterans, until two years prior.  Due 
to a lack of socialization, avoidance of combat related 
stimuli, and extended period of unemployment, the examiner 
assigned the Veteran with a Global Assessment of Functioning 
(GAF) score of 60.

The Veteran submitted additional records from the Fresno Vet 
Center dated from December 2005 to April 2006.  The Veteran 
complained of generalized difficulty with memories of the war 
and stated that he followed news coverage of the war in Iraq.  
After reviewing the VA examination from December 2005, the 
Veteran stated that he did not feel that the examiner 
recorded the symptoms of his PTSD accurately.  It was noted 
that the Veteran displayed a flattened affect and that he 
suffered from severe PTSD.  

The Veteran was afforded another VA examination in May 2007 
as the previous examination did not include an examination of 
his claims file.  The claims file was reviewed by the 
examiner.  The examiner noted that the Veteran had a history 
of crying spells and planned to commit suicide after his 
divorce approximately 20 years prior.  The Veteran denied any 
current suicidal ideation or act.  In his evaluation of the 
Veteran, the examiner noted that the Veteran does display 
obsessive rituals, such as perimeter sweeps of his apartment.  
The examiner related the Veteran's confusion exhibited before 
the Vet Center clinician and in the earlier VA examination as 
due, in part, to his increased age.  The examiner opined that 
along with PTSD, the Veteran exhibited the symptoms of 
dysthymic disorder.  After reviewing the Veteran's records 
from the Fresno Vet Center, the examiner opined that the 
Veteran displayed significant long-term avoidance behavior 
and assigned the Veteran with a GAF score of 55, indicating 
significant to moderate impairment.  

Analysis

The Veteran's representative contends that the Veteran's 
service-connected PTSD should be evaluated at 70 percent.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Codes 
9411.

The report of the examinations from 2005 and 2007, well as 
the Fresno Vet Center records, consistently reflect that the 
Veteran's isolation, anxiety, inability to sleep and anger 
have greatly impacted his functioning.  The VA examiner noted 
in his 2007 examination report that the Veteran suffers from 
dysthymic disorder.  His depressed mood has severely impaired 
functioning as well.  Increasing isolation and depression 
affect his ability to function independently, appropriately 
and effectively.  As a result of his inability to adapt to 
stressful circumstances and interact with coworkers, the 
Veteran has been unemployed for over 30 years.  The VA 
examiner noted obsessive behavior, as well as recent alcohol 
abuse.  The Veteran has complained of rage, flashbacks, 
hypervigilance, intrusive thoughts, isolative nature and 
irritability which are consistent with a 70 percent rating.  

Also instructive in determining overall level of functioning 
are GAF scores assigned by examiners.  GAF scores are based 
on a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 
266, 267 (1996) [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), p. 32].

The Veteran was assigned a GAF score of 48 by the Fresno Vet 
Center, a score 60 by the December 2005 VA examiner, and a 
score of 55 by the May 2007 examiner.  A GAF Score of 41 to 
50 denotes serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF Score of 51 
to 60 denotes moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  

The Board points out that the evaluation of a psychiatric 
disorder is not determined by the mechanical application of a 
GAF score.  Rather, a GAF score is but one piece of evidence 
to be considered.  In this case, the Board finds that the 
Veteran's actual report of symptoms and his clinical 
presentation is of greater probative value than the numerical 
GAF scores in the 51 to 60 range assigned him, and is 
consistent with a 70 percent evaluation.

The Board has considered whether the Veteran's PTSD warrants 
a 100 percent rating and found that the type and degree of 
symptomatology contemplated for the 100 percent level are not 
more nearly approximated.  Although the Veteran has 
experienced a lengthy period of unemployment associated with 
his inability to interact appropriately with coworkers, he 
has not exhibited persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
Moreover, the record reflects that the Veteran has maintained 
some relationships with his family members and neighbors.  In 
summary, the evidence satisfactorily demonstrates impairment 
consistent with the 70 percent level, but not more.

The Board lastly has reviewed the evidence on file and 
concludes that the underlying level of severity for the 
Veteran's PTSD has remained at the 70 percent level, but no 
more, during the course of this claim.  For the reasons 
enumerated above, and because there is no indication of 
greater disability than that described above during the 
appropriate period, a higher rating is not warranted for any 
time since the claim at issue.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  As already noted, there is no evidence that his 
psychiatric disability has necessitated frequent periods of 
hospitalization or that the manifestations of the disability 
are unusual or exceptional.  Therefore, the Board finds that 
the criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. §  3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 


ORDER

Entitlement to a rating of 70 percent, but not higher, for 
PTSD is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


